DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/807,947 filled on 03/03/2020.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 9-14 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Analysis (Claim 13)
Step 1: Statutory Category-Yes
The claim 13 is directed to "A control method”.  

Step 2A-Prong 1: Judicially Exception Recited-Yes
The claim 13 recites the limitations of: the control method comprising:
identifying a plurality of objects based on an image; identifying a first context of a first object, from among the plurality of objects, based on a relationship between attribute information of the plurality of objects and the environment information; and controlling a traveling state of the electronic apparatus based on the first context. The highlighted elements are considered to be directed to mental processes.  Identifying context of an object and identifying object base on image, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind. Controlling travel state of the electronic device is mere human/user manual operation of the electronic apparatus based on the visual observation of the object and/or environment, and an insignificant extra-solution activity. Accordingly, the claim recites an abstract idea.

Step 2A—Prong 2:  Practical Application-No
The claim 13 recites additional feature “controlling travelling state of the electronic apparatus based on the first context” is mere human/user manual operation of the electronic apparatus based on the visual observation of the object and/or environment, and is a form of insignificant extra-solution activity. Accordingly, this additional feature does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.     

Step 2B: Inventive Concept-No
 Claim 13 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional limitations “controlling travelling state of the electronic apparatus”, which is mere human/user manual operation of the electronic apparatus based on the visual observation of the object and/or environment, and an insignificant extra solution activity. Hence the claim is not patent eligible.

Analysis (Claim 1)
Step 1: Statutory Category-Yes
The claim 1 is directed to "An electronic apparatus”.  

Step 2A-Prong 1: Judicially Exception Recited-Yes
The claim 1 recites the limitations of: a memory configured to store attribute information and environment information; and
a processor configured to identify a plurality of objects based on an image obtained by the camera, identify a first context of a first object, from among the plurality of objects, based on a relationship between attribute information of the plurality of objects and the environment information, and control a traveling state of the electronic apparatus based on the first context. The highlighted elements are considered to be directed to mental processes.  Store attribute information and environment information and identify a plurality of object based on an image obtained by camera, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of memory and processor. That is, other than reciting “memory” and “processors”, nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of camera captures an image and identify object based on the image, then it falls within the “Mental Processes” grouping of abstract ideas. The mere nominal recitation of a generic component “memory” and “processors” does not take the claim out of organizing human interaction grouping. Claim cites addition feature  of control a traveling state of the electronic apparatus is a form of insignificant extra-solution activity. Accordingly, the claim recites an abstract idea.

Step 2A—Prong 2:  Practical Application-No
The claim recites additional limitations “memory and processor” to store data and identify object based on an image” is a form of insignificant extra-solution activity. The 
claimed “memory” and “processor” to store data and identify object based on an image merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking uses of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application” because it does not impose any meaningful limits on practicing the abstract idea. The addition claimed feature of control a traveling state of the electronic apparatus is a form of insignificant extra-solution activity. Accordingly, this additional feature does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.     

Step 2B: Inventive Concept-No
 Claim 1 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional limitations “memory” and processor” to store data and identify object based on an image merely using a computer to implement an abstract idea, adding insignificant extra solution activity. The claimed feature of control travelling state of the electronic apparatus is an insignificant extra solution activity. Hence the claim is not patent eligible.
Independent claim 20  is directed to a non-transitory computer readable medium and cites the same limitation as claim 1, is determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea. 
Dependent Claims 2, 9-12 and 14 are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea.
Therefore, Claims 1-2, 9-14 and 20 are ineligible UNDER 35 USC 101 and are rejected under 35 USC § 101.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20180134155, attached English translate is used for claim mapping) (hereinafter Kin) in view of Noh et al. (US 2019/0179333) (hereinafter Noh).

Claim 1. Kim et al. (KR20180134155, attached English translate is used for claim mapping)) teaches an electronic apparatus (See Para. [0032]-[0033], [0070], discloses “robot cleaner and/or mobile robot) comprising:
a camera (See Para. [0033], [0028]-[0029], discloses sensor and/or camera that captures an image);
a memory (See Para. [0070], discloses “memory”) configured to store environment information (See Para. [0086], “The memory may store obstacle information, location information, map information”, which is construed as environmental information); and
a processor configured to identify a plurality of objects based on an image obtained by the camera, identify a first context of a first object, from among the plurality of objects, based on a relationship between attribute information of the plurality of objects and the environment information (See at least Para. [0006], “the robot cleaner may photograph the periphery of the main body of the robot cleaner, and the controller of the robot cleaner may detect information [i.e., first context] related to obstacles existing in the photographed image” and/or see  Para. [0137], “the cleaner 100 captures an image containing foreign substances [construed as plurality of objects] through a camera provided therein, and displays the image containing the foreign substances and image related information”, and/or see Para. [0138], “the cleaner 100 captures an image containing a foreign material through a stereo camera provided therein, and performs signal processing for the image containing the foreign material obtained from the stereo camera to check the object related to the foreign material in the image”. The examiner notes that the prior art, Kim discloses the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Kim to deployed the claimed feature in order to more efficiently guide mobile robot cleaner ), and control a traveling state of the electronic apparatus based on the first context (See Para. [0182], “when it is determined that an obstacle exists on the driving path of the cleaner based on the analysis result, the controller 1800 may set a first driving mode for avoiding the obstacle”, and Para. [0183]-[0184], [0189], discloses “the controller 1800 controls the operation of the cleaner 100, when it is determined based on the analysis result that there is an object or a living organism that interferes with the operation of the cleaner 100 in the cleaning area of the cleaner 100”, same as claimed).
Nevertheless, Kim does not explicitly spell out, wherein memory configured to store attribute information.
However, in the same field of endeavor (Mobile Robot), Noh et al. (US 2019/0179333) teaches, memory configured to store attribute information (See at least  Fig. 6, [0125], discloses “storage 150 stores information necessary for control of the robot cleaner”, and/or Para. [0128]-[0129], discloses “information on a recognized object is recorded”. Additionally, see Para. [0028], [0170], [0196]-[0197], [0262], [0273], [0287], discloses “input data for distinguishing an attribute of an object, and data for training the DNN may be stored in the storage 150, and controlling driving based on an attribute of the recognized object” ). The examiner notes that the prior art Noh teaches the all the general conditions and/or requirements for the of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Kim with the teaching of Noh to deployed the claimed feature in order to adjust a traveling pattern according to the attribute of the object to thereby recognize and avoid the object with high reliability.

Claim 2. The teaching of Kim as modified by the teaching of Noh teaches the electronic apparatus as claimed in claim 1, wherein the processor is further configured to identify a first level of danger of the first object based on the first context and control the traveling state of the electronic apparatus based on the first level of danger (See Kim, at least Para. [0013], [0015], [0033], [0181], discloses “determine whether the main body has entered a dangerous situation and set a driving mode corresponding to the dangerous situation”. Additionally, see Noh, para. [0338], [0345]-[0347], discloses “determine a level of dangerous and the travel control module 141 may control the travel drive unit 160 so as to move while detouring around the dangerous object”).

Claim 3. The teaching of Kim as modified by the teaching of Noh teaches the electronic apparatus as claimed in claim 1, wherein the processor is further configured to identify a first predicted context of the first object based on the relationship and the environment information, and control the traveling state of the electronic apparatus based on the first predicted context (see Kim, Para. [0015], [0033], [0180], discloses “a sensor for detecting information related to the environment in which the main body is located and a memory for storing training data for analysis of information sensed by the sensor, and information sensed by the sensor, determining whether the main body has entered a dangerous situation, and the controller 1800 may set an operation mode corresponding to the dangerous situation based on the analysis result of the information related to the dangerous situation”, and/or see Para. [0184], “it is determined based on the analysis result that there is an object or a living organism that interferes with the operation of the cleaner 100 in the cleaning area of the cleaner 100 , the controller 1800 controls the operation of the cleaner 100 . A second operation mode for stopping can be set”, same as claimed).

Claim 4. The teaching of Kim as modified by the teaching of Noh teaches the electronic apparatus as claimed in claim 3, wherein one of the plurality of objects is a static object having a static attribute (See Kim, Para. [0090], discloses “Charging station and/or Charging stand”, and/or see Para. [0189], “determine an object corresponding to the difference between the plurality of images is threatening the security of the cleaning area”),
wherein another one of the plurality of objects is a dynamic object having a dynamic attribute (See Kim, Para. [0189], discloses “determine a living organism corresponding to the difference between the plurality of images is threatening the security of the cleaning area”), and
wherein the processor is further configured to predict at least one of a moving direction or a moving distance of at least one of the plurality of objects based on a relationship between the static object and the dynamic object and the environment information, and control the traveling state of the electronic apparatus based on the at least one of the predicted moving direction or the predicted moving distance (See Para. [0088]-[0100], discloses “The forward detection sensor detects an object, particularly an obstacle, existing in the moving direction of the mobile robot, and transmits detection information to the controller 1800, and the mobile robot can move its main body within a specific area without colliding with an obstacle”).

Claim 6. The teaching of Kim as modified by the teaching of Noh teaches the electronic apparatus as claimed in claim 1, wherein the electronic apparatus is configured to operate in a protection mode, a low-noise mode, a monitoring mode, and a private mode (See Kim, Para. [0033], [0180],  “set an operation mode [construed as protection mode] corresponding to the dangerous situation”, and Para. [0077]), “a button to set or change an operation mode, and a command to return to the charging station”, which constitutes a private mode, and see [0188], discloses “A third operation mode for providing monitoring information for an area may be set”, which constitutes monitoring mode, and see Para. [0156]-[0157] discloses “determine various noise”. Examiner notes that the prior art teaches all the requirements of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Kim with the teaching of Noh to deployed the claimed feature in order to adjust a traveling pattern according to the attribute of the object to thereby recognize and avoid the object with high reliability) and
wherein the processor is further configured to identify a current mode of the electronic apparatus, from among the protection mode, the low-noise mode, the monitoring mode, and the private mode, based on the first context (See Kim, Para. [0179]-[0185], “set an operation mode corresponding to the dangerous situation based on the analysis result”).

Claim 7. The teaching of Kim as modified by the teaching of Noh teaches the electronic apparatus as claimed in claim 6, wherein the processor is further configured to control the current mode of the electronic apparatus to be at least one from among the private mode or the low-noise mode based on private space information being obtained from the first object, a second object, from among the plurality of objects, being a dynamic object, and a relationship between the plurality of objects and the private space information (See Kim, Para. [0184], [0034], discloses “determined based on the analysis result that there is an object or a living organism, and the control unit 1800 , it is possible to increase the amount of monitoring information provided to the mobile terminal 200”).

Claim 8. The teaching of Kim as modified by the teaching of Noh teaches the electronic apparatus as claimed in claim 6, wherein the processor is further configured to control the current mode of the electronic apparatus to be at least one from among the monitoring mode or the protection made based on a dangerous object, from among the plurality of objects, being identified as having a dangerous attribute and a relationship between the plurality of objects (See Kim, at least Para. [0015], Para. [0297],  [0302]-[0304], [0313], teaches the claimed invention).

Claim 11. The teaching of Kim as modified by the teaching of Noh teaches the electronic apparatus as claimed in claim 1, wherein the environment information comprises at least one of space information, time information, or position information related to a current space (See Kim, at least Para. [0112], “The controller 1800 may calculate a moving distance and a moving direction by comparing and analyzing the image data captured by the lower camera sensor over time, and may calculate the position of the mobile robot based on this”, same as claimed)

Claim 12. The teaching of Kim as modified by the teaching of Noh teaches the electronic apparatus as claimed in claim 1, wherein the processor is further configured to identify the first context of the first object based on a relationship between attribute information of each of the plurality of objects and the environment information (See NOH, at least Para. [0012]-[0013], “determine height of the object”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Kim in view of the teaching of Noh to deployed the claimed feature in order to determine whether the robot cleaner is able to climb the object.

Claims 13-16 and 18-19 are method claims corresponding to an electronic apparatus claims  1-4, and 6-7 above. Therefore, they are rejected for the same rationales set forth as above for claims 1-4 and 6-7.
Claim 20 is a  non-transitory computer readable medium corresponding to an electronic apparatus claim  1 above. Therefore, claim 20 is rejected for the same rationales set forth as above for claim 1.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20180134155, attached English translate is used for claim mapping) (hereinafter Kin) in view of Noh et al. (US 2019/0179333) (hereinafter Noh) and further in view of Kubota (JP 2003117866, this reference is from IDS filed on 09/03/2020, and the attached English translate document is used for claim mapping) (hereinafter Kubota).

Claim 9. The teaching of Kim as modified by the teaching of Noh teaches the electronic apparatus as claimed in claim 1, 
wherein the processor is further configured to identify a context of the environment information, and control the traveling state of the electronic apparatus based on the context (See Kim, Para. [0184], discloses “determined based on the analysis result that there is a living organism that interferes with the operation of the cleaner 100
in the cleaning area of the cleaner 100”, and  inn Para. [0209], “the controller 1800 may set the first driving mode for avoiding the detected obstacle when a dangerous situation is detected”. Additionally, see Noh, Para. [0028]-[0031], discloses “a mobile robot capable of accurately recognizing an attribute of an object based on machine learning, and a method for controlling the mobile robot”). The examiner notes that the prior arts teaches the general conditions of the claimed invention. 
Nevertheless, the prior arts as discussed above do not explicitly spell out, wherein each of the plurality of objects respectively correspond to a plurality of users,
wherein the attribute information comprises profile information of each of the plurality of users, and
wherein the processor is further configured to identify a context of the plurality of users based on a relationship between the plurality of users and the environment information.
However, Kubota (JP 2003117866, this reference is from IDS filed on 09/03/2020, and the attached English translate document is used for claim mapping) wherein each of the plurality of objects respectively correspond to a plurality of users (see Para. [0010], [0016], [0019], discloses “a person-identifying means for identifying a person, information about a user, a correlation between users, and a robot device and use”),
wherein the attribute information comprises profile information of each of the plurality of users (See Para. [0019],  [0039], “the user information 127 includes the user number 601, the user name 602, the user nickname 603”), and
wherein the processor is further configured to identify a context of the plurality of users based on a relationship between the plurality of users and the environment information (See Para. [0037], discloses  “controlling a drive unit of the robot device such as forward / rotation or swinging”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Kim in view of the teaching of Noh and with the teaching of Kubota to deployed the claimed feature in order to provide a robot device capable of taking an emotional change or an action based on the user information.

Claim 10. The teaching of Kim as modified by the teaching of Noh teaches the electronic apparatus as claimed in claim 1, 
wherein the processor is further configured to identify a context of other objects of the plurality of objects, the environment information and a behavior history of the user, and control the traveling state of the electronic apparatus (See Kim, Para. [0184], discloses “determined based on the analysis result that there is a living organism that interferes with the operation of the cleaner 100
in the cleaning area of the cleaner 100”, and  inn Para. [0209], “the controller 1800 may set the first driving mode for avoiding the detected obstacle when a dangerous situation is detected”. Additionally, see Noh, Para. [0028]-[0031], discloses “a mobile robot capable of accurately recognizing an attribute of an object based on machine learning, and a method for controlling the mobile robot”). The examiner notes that the prior arts teaches the general conditions of the claimed invention. 
Nevertheless, the prior arts as discussed above do not explicitly spell out, wherein at least one of the plurality of objects is a user,
wherein an attribute of each of the plurality of objects that is the user comprises corresponding profile information of the user, and
wherein the processor is further configured to identify a context of the user based on a relationship between the user and other objects of the plurality of objects, the environment information and a behavior history of the user, and control the traveling state of the electronic apparatus based on the context of the user
However, Kubota teaches wherein at least one of the plurality of objects is a user (see Para. [0010], [0016], [0019], discloses “a person-identifying means for identifying a person, information about a user, a correlation between users, and a robot device and use”),
wherein an attribute of each of the plurality of objects that is the user comprises corresponding profile information of the user (See Para. [0019],  [0039], “the user information 127 includes the user number 601, the user name 602, the user nickname 603”), and
wherein the processor is further configured to identify a context of the user based on a relationship between the user and other objects of the plurality of objects, the environment information and a behavior history of the user, and control the traveling state of the electronic apparatus based on the context of the user (See Para. [0037], discloses  “controlling a drive unit of the robot device such as forward / rotation or swinging”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Kim in view of the teaching of Noh and with the teaching of Kubota to deployed the claimed feature in order to provide a robot device capable of taking an emotional change or an action based on the user information.

Claim Objections (having allowable subject matter)
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 5, the closest prior arts, Kim et al. (KR20180134155), Noh et al. (US 2019/0179333) and Kubota (JP 2003117866) fail to suggest, disclose or teach individually or in combination to render obvious limitations of “wherein the processor is further configured to identify, based on the dynamic object being identified as within a threshold distance of the static object, a context that the static object is movable by the dynamic object” and in combination with other limitations of intervening claims 3-4 and independent claim 1.
Regarding Claim 17, the closest prior arts, Kim et al. (KR20180134155), Noh et al. (US 2019/0179333) and Kubota (JP 2003117866) fail to suggest, disclose or teach individually or in combination to render obvious limitations of “wherein the control method further comprises, based on the dynamic object being identified as within a threshold distance of the static object, a context that the static object is movable by the dynamic object is identified” and in combination with other limitations of intervening claims 15-16 and independent claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuoka et al. (US 20190200872), discloses “INFANT MONITORING SYSTEM WITH OBSERVATION-BASED SYSTEM CONTROL AND FEEDBACK LOOPS”;
Yoo (KR20180040255), discloses “AIRPORT ROBOT”;
Sato et al. (US 20100217528), discloses “PATH RISK EVALUATING APPARATUS”;
Sloo et al. (US 2015/0100167), discloses “SMART-HOME CONTROL SYSTEM PROVIDING HVAC SYSTEM DEPENDENT RESPONSES TO HAZARD DETECTION EVENTS”;
Khadloya et al. (US 20190246075) discloses “AUDIO-VISUAL MONITORING USING A VIRTUAL ASSISTANT”;


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664